Title: IV. Thomas Jefferson to the Speaker of the House of Representatives, 16 December 1793
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia Dec. 16. 1793

According to the pleasure of the House of Representatives expressed in their Resolution of Feb. 23. 1791. I now lay before them a Report on the privileges and restrictions on the Commerce of the United States in foreign Countries. In order to keep the Subject within those bounds which I supposed to be under the contemplation of the House, I have restrained my Statements to those Countries only with which we carry on a commerce of Some importance, and to those Articles also of our produce which are of sensible weight in the Scale of our Exports; and even these Articles are sometimes grouped together according to the degree of Favor or restriction with which they are received in each Country, and that degree expressed in general terms without detailing the exact duty levied on each Article. To have gone fully into these Minutiae, would have been to copy the Tariffs and Books of Rates of the different Countries and to have hidden under a mass of detail those general and important Truths, the extraction of which in a Simple form I conceived would best answer the inquiries of the House, by condensing material information within those limits of time and attention which this portion of their duties may justly claim. The plan, indeed, of minute details, would have been impracticable with some Countries, for want of information.
Since preparing this Report, which was put into its present form in time to have been given in to the last Session of Congress, alterations of the Conditions of our Commerce with some foreign Nations have taken place, some of them independant of the War, some arising out of it.
France has proposed to enter into a new treaty of Commerce with us on liberal principles, and has in the Mean time relaxed some of the restraints mentioned in the Report.—Spain has by an ordinance of June last, established New Orleans, Pensacola and St. Augustine into free ports for the Vessels of friendly Nations, having treaties of Commerce with her, provided they touch for a permit at Corcubion in Gallicia, or
 at Alicante; and our Rice is by the same ordinance excluded from that Country.—The Circumstances of the War, have necessarily given us freer access to the West-Indian Islands, whilst they have also drawn on our Navigation Vexations and depredations of the most serious Nature.
To have endeavored to describe all these, would have been as impracticable as useless, since the Scenes would have been shifting while under description. I, therefore, think it best to leave the Report as it was formed, being adapted to a particular point of time; when things were in their Settled order, that is to say, to the Summer of 1792. I have the honor to be with the most profound respect, Sir, Your most obedt. & most hum: Servt.

Th: Jefferson

